OPINION
TOM GRAY, Justice.
Donald Price was tried in the justice court and found guilty by a jury and ordered to pay a fine. He filed an affidavit of indigency and requested that he be allowed to appeal without any cost to himself. The justice court would not allow the appeal in that manner and advised Price that he had to post an appeal bond. He filed a petition for writ of mandamus with the district court seeking to compel the justice of the peace to allow the appeal to go forward without an appeal bond. That petition was denied by the district court.
Price filed a Petition for Writ of Mandamus with this Court asking us to compel the district court to order the justice court to allow him to proceed on appeal without paying the appeal bond. Price must first prove that a mandamus to this Court is the appropriate remedy.
Mandamus issues only to correct a clear abuse of discretion or the violation of a duty the law imposes when there is no other adequate remedy at law. Johnson v. Fourth Court of Appeals, 700 S.W.2d 916, 917 (Tex.1985). A direct appeal is an adequate remedy at law. The person seeking extraordinary relief, like a mandamus, must show the lack of an adequate remedy by appeal. Holloway v. Fifth Court of Appeals, 767 S.W.2d 680, 684 (Tex.1989).
Price has an adequate appellate remedy. He may bring a direct appeal of the district court’s denial of his petition for writ of mandamus to this Court. Brazos River Conservation and Reclamation Dist. v. Belcher, 163 S.W.2d 183, 184, 139 Tex. 368 (1942); Salvaggio v. Davis, 727 S.W.2d 329, 331 (Tex.App.—Houston [1st Dist.] 1987, no writ). The appeal must be brought in a timely manner in accordance *898with the rules of appellate procedure. See Tex.R.App. P. 25.1, 26.1.
Because Price has an adequate remedy by direct appeal, his petition for writ of mandamus is denied.